Oo Oo HN DBD A FP WW NHN —

wo SN BC HN KH BQ BRO KR RO Om etm
ao sa DH UN FF WwW NO KF DOD OO fe I DH HA FSF WD HO | OS

Case 4:18-cv-01044-HSG Document 260-1 Filed 08/20/19 Page 1of1

James C. Pistorino (SBN 226496)
james@dparrishlaw.com

Parrish Law Offices

224 Lexington Dr.

Menlo Park, CA 94025

Telephone: (650) 400-0043

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

DORIS A. KAELIN, in her capacity asthe =) Case Number: 4:18-ev-01044-HSG-JCS

Chapter 7 trustee of the estate of TECHSHOP, )

INC., )
)

Plaintiff, ) DECLARATION OF JAMES PISTORINO
) IN SUPPORT OF TECHSHOP’S
vs. ) OPPOSTION TO DEFENDANTS’

) MOTION FOR ATTORNEYS FEES

DAN RASURE, et al. )
)

Defendants.

 

 

 

I, James Pistorino, declare:

1. I am a partner with the Parrish Law Offices (“Law Firm”). This Declaration is
filed in support of the TechShop’s Opposition to Defendants’ motion for attorneys fees.

2. Attached as Exhibit A is a true and correct copy of a cancelled check in the
amount of $316.34 as copied to the Parrish firm by our bank. The copy indicates that Quinn
Emanuel deposited it on June 7, 2019.

I declare under penalty of perjury, except for statements made upon information and
belief, that the statements made herein are true and correct and if called upon as a witness I
would testify thereto.

Executed this 20th day of August, 2019 at Menlg Park, California.

 

James Pistorino

Page 1 of 1

 
